Citation Nr: 0531744	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for rheumatic 
heart disease status post aortic valve replacement, status 
post mitral valve replacement with history of atrial 
fibrillation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1945 to 
September 1946.

This appeal (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a January 2004 
rating decision.  The veteran filed his notice of 
disagreement in April 2004, the RO issued a statement of the 
case in July 2004, and the veteran perfected his appeal later 
that month.


FINDING OF FACT

The veteran has demonstrated metabolic equivalents (METs) of 
8.3 and 9.1 on exercise tests; and ejection fractions of 50 
percent and 60 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rheumatic heart disease status post aortic valve replacement, 
status post mitral valve replacement with history of atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.951, 4.1, 4.2, 4.7, 4.104 Diagnostic 
Code (DC) 7006-7016 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran's heart disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.104, DC 7006-7016.  
Under either DC 7006 for myocardial infarction, or under DC 
7016 for heart valve replacement (prosthesis), a 30 percent 
rating is assigned when a workload of greater than 5 METs, 
but not greater than 7 METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when evidence of cardiac 
hypertrophy or dilatation is shown by electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is assigned 
when there is more than one episode of acute congestive heart 
failure in the past year; when a workload of greater than 3 
METs, but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.
   
The Board also notes that one MET (metabolic equivalent) is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104, Note (2).

The veteran asserted at his hearing before the decision 
review officer in November 2004 that he had an atrial flutter 
which was constant and which caused shortness of breath and 
disability with any kind of heavy or normal work he had to do 
around his farm.  The veteran also indicated that he had some 
dizziness.

In September 2003, the veteran underwent an exercise test as 
part of a VA examination which yielded a METs of 8.3 with an 
ejection fraction of 50 percent.  The examiner indicated that 
clinically, factoring in his ejection fraction, his METs are 
greater than 5, but not greater than 7.  The examiner also 
indicated that the veteran's METs was a better representation 
of his functional status than was his ejection fraction.  In 
November 2004, the veteran underwent a second VA examination 
at which he was able to ambulate on the treadmill for more 
than 7 minutes, yielding METs of 9.1 and an ejection fraction 
of 60 percent.  

The Board notes that the veteran's METs score has been 
consistently at a level that would not support assignment of 
an increased rating under applicable criteria.  At the same 
time, the ejection fraction result from his examination in 
September 2003 was supportive of a higher rating.  However, 
the examiner noted that the METs result was a better 
representative of the veteran's condition than the ejection 
fraction, and provided a modified METs result which 
encapsulated the ejection fraction result.  At the more 
recent examination in November 2004, the veteran's ejection 
fraction improved to 60 percent which does not merit a rating 
higher than 30 percent.  Given that the first examiner 
indicated that the ejection fraction was not as accurate a 
measure of the veteran's condition as the METs result and the 
fact that the more recent examination showed an improved 
ejection fraction, the Board finds that the veteran's total 
disability picture more closely approximates the rating 
criteria for the lower 30 percent rating.  38 C.F.R. § 4.7.  
(The veteran also has not had more than one episode of acute 
congestive heart failure in the past year.)  

As such, the veteran's appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini ).

In the present case, notice was provided to the veteran in a 
letter dated in March 2005, which informed the veteran of all 
four elements required by the Pelegrini  Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in March 2005 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a July 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained, and he indicated (in his statement in support of 
his claim in April 2005) that his only treatment was at the 
VA medical center.  The veteran has also been provided with 
several VA examinations (the reports of which have been 
associated with the claims file), and the veteran testified 
at a hearing before a decision review officer (the transcript 
of which has been associated with the claims file). 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  







ORDER

A rating in excess of 30 percent for rheumatic heart disease 
status post aortic valve replacement, status post mitral 
valve replacement with history of atrial fibrillation is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


